Title: New York Assembly. Remarks on an Act for Raising Certain Yearly Taxes Within This State, [2 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 2, 1787]
Colonel Hamilton said, he did not believe it would be of much importance whether the word batchelor was out or not. It was known, however, that there were a great number of rich batchelors, who had no families to maintain, and as the lawyers had been taxed for the support of the judges, the house could, if they thought proper, raise a revenue from the batchelors, to give a bounty on old maids.
